DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-25 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 13-24 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 13, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “An elevator car with a bare ceiling, a wall element and a connecting device for connecting the wall element to the bare ceiling, the connecting device comprising: a rail element with a first leg that bears against the bare ceiling when the connecting device is in a mounted state in the elevator car and a second leg having a mounting surface for the wall element; and wherein the mounting surface has a first hole for suspending the wall element, wherein the wall element includes a suspension element formed as an angle at an edge of the wall element, which suspension element faces upwardly in the mounted state for engaging into the first hole, or wherein the wall element has a first hole at an edge that faces upwardly in the mounted state and the mounting surface includes a suspension element for engaging into the first hole.”
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claim 25 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 25, including every 
None of the references of the prior art teach or suggest the elements of the elevator method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654